

117 S2265 IS: Veterans Visa and Protection Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2265IN THE SENATE OF THE UNITED STATESJune 24, 2021Ms. Duckworth (for herself, Mr. Durbin, Mr. Blumenthal, Mr. Wyden, Ms. Hirono, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to establish a veterans visa program to permit veterans who have been removed from the United States to return as immigrants, and for other purposes.1.Short titleThis Act may be cited as the Veterans Visa and Protection Act of 2021.2.DefinitionsIn this Act:(1)Armed ForcesThe term Armed Forces has the meaning given the term armed forces in section 101 of title 10, United States Code.(2)Crime of violenceThe term crime of violence means an offense defined in section 16(a) of title 18, United States Code—(A)that is not a purely political offense; and(B)for which a noncitizen has served a term of imprisonment of at least 5 years.(3)Eligible veteran(A)In generalThe term eligible veteran means a veteran who—(i)is a noncitizen; and(ii)meets the criteria described in section 3(e).(B)InclusionThe term eligible veteran includes a veteran who—(i)was removed from the United States; or(ii)is abroad and is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).(4)NoncitizenThe term noncitizen means an individual who is not a citizen or national of the United States.(5)SecretaryThe term Secretary means the Secretary of Homeland Security.(6)Service memberThe term service member means an individual who is serving as a member of—(A)a regular or reserve component of the Armed Forces on active duty; or(B)a reserve component of the Armed Forces in an active status.(7)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.3.Return of eligible veterans removed from the United States; adjustment of status(a)Program for admission and adjustment of statusNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program and an application procedure that allows—(1)eligible veterans outside the United States to be admitted to the United States as aliens lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); and(2)eligible veterans in the United States to adjust status to that of aliens lawfully admitted for permanent residence.(b)Veterans ordered removed(1)In generalWith respect to noncitizen veterans who are the subjects of final orders of removal, including noncitizen veterans who are outside the United States, not later than 180 days after the date of the enactment of this Act, the Attorney General shall—(A)reopen the removal proceedings of each such noncitizen veteran; and(B)make a determination with respect to whether each such noncitizen veteran is an eligible veteran.(2)Rescission of removal orderIn the case of a determination under paragraph (1)(B) that a noncitizen veteran is an eligible veteran, the Attorney General shall—(A)rescind the order of removal;(B)adjust the status of the eligible veteran to that of an alien lawfully admitted for permanent residence; and(C)terminate removal proceedings.(c)Veterans in removal proceedings(1)In generalWith respect to noncitizen veterans the removal proceedings of whom are pending as of the date of the enactment of this Act, not later than 180 days after the date of the enactment of this Act, the Attorney General shall make a determination with respect to whether each such noncitizen veteran is an eligible veteran.(2)Termination of proceedingsIn the case of a determination under paragraph (1) that a noncitizen veteran is an eligible veteran, the Attorney General shall—(A)adjust the status of the eligible veteran to that of an alien lawfully admitted for permanent residence; and(B)terminate removal proceedings.(d)No numerical limitationsNothing in this section or in any other provision of law may be construed to apply a numerical limitation to the number of veterans who may be eligible to receive a benefit under this section.(e)Eligibility(1)In generalNotwithstanding any other provision of law, including sections 212 and 237 of the Immigration and Nationality Act (8 U.S.C. 1182 and 1227), a noncitizen veteran shall be eligible to participate in the program established under subsection (a) or for adjustment of status under subsection (b) or (c), as applicable, if the Secretary or the Attorney General, as applicable, determines that the noncitizen veteran—(A)was not removed or ordered removed from the United States based on a conviction for—(i)a crime of violence; or(ii)a crime that endangers the national security of the United States for which the noncitizen veteran has served a term of imprisonment of at least 5 years; and(B)is not inadmissible to, or deportable from, the United States based on a conviction for a crime described in subparagraph (A).(2)WaiverThe Secretary may waive the application of paragraph (1)—(A)for humanitarian purposes;(B)to ensure family unity;(C)based on exceptional service in the Armed Forces; or(D)if a waiver is otherwise in the public interest.4.Protecting veterans and service members from removalNotwithstanding any other provision of law, including section 237 of the Immigration and Nationality Act (8 U.S.C. 1227), a noncitizen who is a veteran or service member may not be removed from the United States unless the noncitizen has been convicted for a crime of violence.5.Naturalization through service in the Armed Forces(a)In generalSubject to subsection (b), a noncitizen who has obtained the status of an alien lawfully admitted for permanent residence pursuant to section 3 shall be eligible for naturalization through service in the Armed Forces under sections 328 and 329 of the Immigration and Nationality Act (8 U.S.C. 1439 and 1440).(b)Special rules(1)Good moral characterIn determining whether a noncitizen described in subsection (a) is a person of good moral character, the Secretary shall disregard the one or more grounds on which the noncitizen was—(A)removed or ordered removed from the United States; or(B)rendered inadmissible to, or deportable from, the United States.(2)Periods of absenceThe Secretary shall disregard any period of absence from the United States of a noncitizen described in subsection (a) due to the noncitizen having been removed from, or being inadmissible to, the United States if the noncitizen satisfies the applicable requirement relating to continuous residence or physical presence.6.Access to military benefitsA noncitizen who has obtained the status of an alien lawfully admitted for permanent residence pursuant to section 3 shall be eligible for all military and veterans benefits for which the noncitizen would have been eligible had the noncitizen not been ordered removed or removed from the United States, voluntarily departed the United States, or rendered inadmissible to, or deportable from, the United States, as applicable.7.Implementation(a)IdentificationThe Secretary shall identify noncitizen service members and veterans at risk of removal from the United States by—(1)before initiating a removal proceeding against a noncitizen, asking the noncitizen whether he or she is serving, or has served, as a member of—(A)a regular or reserve component of the Armed Forces on active duty; or(B)a reserve component of the Armed Forces in an active status;(2)requiring U.S. Immigration and Customs Enforcement personnel to seek supervisory approval before initiating a removal proceeding against a service member or veteran; and(3)keeping records of any service member or veteran who has been—(A)the subject of a removal proceeding;(B)detained by the Director of U.S. Immigration and Customs Enforcement; or(C)removed from the United States.(b)Record annotation(1)In generalIn the case of a noncitizen service member or veteran identified under subsection (a), the Secretary shall annotate all immigration and naturalization records of the Department of Homeland Security relating to the noncitizen—(A)to reflect that the noncitizen is a service member or veteran; and(B)to afford an opportunity to track the outcomes for the noncitizen.(2)Contents of annotationEach annotation under paragraph (1) shall include—(A)the branch of military service in which the noncitizen is serving or has served;(B)whether the noncitizen is serving, or has served, during a period of military hostilities described in section 329 of the Immigration and Nationality Act (8 U.S.C. 1440);(C)the immigration status of the noncitizen on the date of enlistment;(D)whether the noncitizen is serving honorably or was separated under honorable conditions;(E)the ground on which removal of the noncitizen from the United States was sought; and(F)in the case of a noncitizen the removal proceedings of whom were initiated on the basis of a criminal conviction, the crime for which the noncitizen was convicted.8.RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this Act.